Citation Nr: 0811277	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1974.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the undersigned  at the 
Winston-Salem RO in October 2006.  This matter was remanded 
in March 2007.  A review of the record shows that the RO has 
complied with all remand instructions to the extent possible.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A right eye disability was not manifested during the 
veteran's active duty service, nor is any right eye 
disability otherwise related to such service.

2.  A left eye disability was not manifested during the 
veteran's active duty service, nor is any left eye disability 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A left eye disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The initial notification in this case was by way of 
a letter from the RO to the veteran dated in October 2003.  
In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective dates to 
be assigned are rendered moot.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records, post-service VA medical records, and post-service 
private medical records.  The Board notes that this matter 
was remanded in March 2007, with the Board instructing the RO 
to schedule the veteran for a VA examination to ascertain the 
correct diagnosis and etiology of any eye disorders.  The 
Board notes that the veteran was scheduled for VA 
examinations twice in July 2007, and twice more in August 
2007, however, he failed to appear each time.  The veteran 
has not contacted VA to reschedule an examination, nor has he 
explained why he did not attend the examinations.  A 
supplemental statement of the case was issued in August 2007 
which referenced his failure to attend the scheduled VA 
examinations, but the record does not show any response from 
him.  

The consequence in this case of the veteran's failure without 
good cause to report for the VA examinations is that his 
disabilities must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See 38 C.F.R. § 
3.655; see Wood v. Derwinski, 1 Vet. App. 190 (1991); 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991) (noting 
that that failure to cooperate by attending a requested VA 
examination may result in an adverse determination).  
Accordingly, the Board concludes that VA has no remaining 
duty under VCAA to provide medical examinations in 
conjunction with the veteran's claims of service connection.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
asserted that any error or deficiency in the accomplishment 
of the duty to notify and duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

Criteria & Analysis

The law provides that service connection will be granted if 
it is shown that the veteran suffers from disability 
resulting from an injury sustained or disease contracted in 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a clinically ascertainable, 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
claimed disorder or disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service medical records dated in November 1970 reflect that 
the veteran was treated for complaints of a "left eye blur" 
since an infection three months earlier.  In June 1971, he 
complained of swelling of the left eye and blurred vision 
which began three days earlier.  In August 1971, the veteran 
complained of blurred vision and reported feeling as though 
something was in his left eye.  In November 1971, he 
complained that the problems with blurred vision persisted.  
In March 1973, he complained of swelling of the left eye for 
4 months since gasoline struck the eye.  A service Report of 
Medical Examination for separation purposes dated in December 
1973 reflects that the veteran's 'eyes-general' and 
'opthalmoscopic' were clinically evaluated as normal and he 
was found to have 20/20 vision in both eyes.  A Report of 
Medical History for separation purposes dated in December 
1973 reflects that the veteran checked the 'no' box for "eye 
trouble".  

Private medical records from Eastern Carolina Eye Associates 
dated in February 1998 reflect that the veteran sustained an 
orbital fracture of the right eye six years earlier when he 
passed out, fell, and hit his right eye.  In June 1998, it 
was noted that the veteran had a disease consistent with 
Grave's ophthalmopathy and underwent vertical muscle surgery, 
performed by Dr. Frank H. Christensen, due to "enormously 
large vertical strabismus abnormality".  Dr. Christensen 
noted that, following the surgery, the veteran had residual 
exophthalmus, but it was determined that further procedures 
were not necessary.  

VA outpatient treatment records dated in September 2003 
reflect that the veteran complained of left eye pain and 
swelling.  In October 2003, the diagnoses were exotropia, 
corneal arcus, suspected glaucoma, and thyroid eye disease.  
In March 2004, the veteran complained of diplopia and eye 
pain, and in July 2004 the clinical impression was "left 
orbital process" and hypertropia.  In February 2005, the 
veteran was assessed with likely Grave's ophthalmopathy, 
likely euthyroid Grave's disease, as well as subclinical 
hyperthyroidism.  In April 2005, the diagnoses were thyroid 
associated orbitopathy, esotropia, and glaucoma was suspected 
based on optic nerve hypoplasia (ONH) and family history 
(FH).  Furthermore, assessments of diplopia and left 
hypertropia were continued.  

While we have carefully considered the veteran's contentions, 
there is no persuasive evidence to support a finding that his 
eye disabilities are etiologically related to service or any 
incident therein.  The Board notes that the December 1973 
separation examination was negative for any diagnosis or 
complaints relating to his eyes.  The clinically normal 
findings on separation examination are significant in that it 
demonstrates that trained military medical personnel were of 
the opinion that no eye disabilities were present at that 
time.  The Board views the examination report as competent 
evidence that there was no eye disabilities at that time.  
Also of significance is the fact that at the time of his 
December 1973 examination, the veteran did not report any 
complaints related to the eyes and checked the 'no' box for 
eye trouble.  This suggests that the veteran himself did not 
believe that he had any ongoing eye disabilities at that 
time.  

The record does not show pertinent complaints or medical 
treatment for a number of years after discharge from service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Thus, the Board finds that the lack of any evidence 
of continuing eye disabilities for over 23 years between the 
period of active duty and the evidence showing treatment for 
eye disabilities is itself evidence which tends to show that 
no eye disabilities were incurred as a result of service.  

The veteran has testified that his eye disabilities are 
related to having jet fuel spilled in his eyes in service, 
however, the clinical evidence simply does not support his 
claim.  Moreover, it is well established that as a layperson, 
the veteran is not considered capable of opining as to the 
nature or etiology of his disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  As discussed, the veteran has failed 
to appear for several VA examinations, therefore, scheduling 
another examination for an opinion regarding etiology is 
deemed futile.  The Board, therefore, must base a decision on 
the evidence of record.  Thus, service connection for eye 
disabilities is not warranted.  This is a case where the 
preponderance of the evidence is against the claims and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

1.  Service connection for right eye disability is not 
warranted.

2.  Service connection for left eye disability is not 
warranted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


